Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not expressly teach a method for longitudinal control of an aircraft using the target pitch rate in a control technique for controlling one or more flight control surfaces of the aircraft and computing a value of a handling quality criterion associated with the commanded normal acceleration of the aircraft, wherein the handling quality criterion generates, at a first aircraft speed, a weak normal acceleration cue and a predominant pitch rate cue, and, at a second aircraft speed higher than the first aircraft speed, a weak pitch rate cue and a predominant normal acceleration cue, as required by each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6, 9-18, 20 and 23-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665